Citation Nr: 0800416	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  96-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
entitlement for a TDIU rating.  The Board remanded the claim 
for additional development in September 1999 and November 
2003.  


FINDING OF FACT

In an October 2007 communication, the veteran withdrew his 
appeal concerning entitlement to a total disability rating 
for compensation based on individual unemployability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In August 1996, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to TDIU, as 
identified in the August 1996 statement of the case.    

In an October 2007 written communication, the veteran stated, 
"Please cancel my appeal for individual unemployability."  
The veteran's written statement indicating his intention to 
withdraw the appeal as to this issue satisfies the 
requirements for the withdrawal of a substantive appeal.   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to TDIU, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.   

Accordingly, the issue of entitlement to a total disability 
rating for compensation based on individual unemployability 
is dismissed.   


ORDER

The appeal concerning the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU) is dismissed.   


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


